DETAILED ACTION
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/16/2020 and 01/20/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 20 is objected to because of the following informalities:  Claim 20 discloses “The apparatus according to any one of claims 23 to 28”, in line 1. Claims 23-28 are not included in the set of claims. For clarity and consistency, it is suggested to revise the limitation to “The apparatus according to claim 15”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 14-20 disclose the limitations:
a)	receiving unit
b)	processing unit
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “receiving unit configured to receive…; processing unit configured to determine…” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification, fig. 6-9, paragraphs 0085-0087,  0119-0122, as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feng et al., (hereinafter Feng), U.S. Publication No. 2012/0275428.

As per claim 1, Feng discloses a bandwidth indication method [fig. 1, 3, paragraphs 0005, 0008, 0076, a bandwidth indication method (a resource allocation method and apparatus, allocating resources to the terminal within the specific bandwidth)], comprising: 
determining, by a base station, a virtual bandwidth allocated to a terminal [fig. 3 (step 301), fig. 6, paragraph 0049, 0079, 0094, determining, by a base station, a virtual bandwidth allocated to a terminal (base station allocates specific bandwidth (virtual bandwidth) to a terminal)], wherein the virtual bandwidth is a part of a carrier bandwidth, and a bandwidth allocated to the terminal falls within the virtual bandwidth [fig. 1-3, paragraphs 0049, 0051, 0067, 0074-0076, 0095, determining, by a base station, a virtual bandwidth allocated to a terminal, wherein the virtual bandwidth is a part of a carrier bandwidth, and a bandwidth allocated to the terminal falls within the virtual bandwidth (base station allocates specific bandwidth to a terminal; bandwidth is allocated to the terminal on multiple component carriers; time-frequency resources allocated to the terminal within the specific bandwidth)]; and 
sending, by the base station, position information of the virtual bandwidth to the terminal, wherein the position information is used to indicate a position of the virtual bandwidth [fig. 3, 7, paragraphs 0047, 0052, 0057, 0065, 0071, 0094, sending, by the base station, position information of the virtual bandwidth to the terminal, wherein the position information is used to indicate a position of the virtual bandwidth (the terminal receives the configuration information which is about the size and position of the specific bandwidth and sent by the base station; specific bandwidth allocation information to indicate the position of the specific bandwidth)].

As per claim 2, Feng discloses the method according to claim 1, 
wherein the position information comprises a relative position of the virtual bandwidth relative to a reference frequency domain position [fig. 6, paragraphs 0051, 0076, 0078, 0094, wherein the position information comprises a relative position of the virtual bandwidth relative to a reference frequency domain position (a frequency resource required by the terminal)].

As per claim 3, Feng discloses the method according to claim 1, wherein the method further comprises: 
sending, by the base station, a first message, wherein the first message comprises a bandwidth set, and the bandwidth set comprises at least one bandwidth, or the bandwidth set is predefined [fig. 3 (step 302), paragraphs 0052, 0064, 0065, 0094, 0127, sending, by the base station, a first message, wherein the first message comprises a bandwidth set, and the bandwidth set comprises at least one bandwidth, or the bandwidth set is predefined (base station may set specific bandwidth for the uplink and the downlink of the terminal)]; and 
sending, by the base station, a second message, wherein the second message is used to indicate that one bandwidth in the bandwidth set is a size of the virtual bandwidth [fig. 3 (step 305), paragraphs 0079, 0080, 0081, 0094, sending, by the base station, a second message, wherein the second message is used to indicate that one bandwidth in the bandwidth set is a size of the virtual bandwidth (base station may update the size of the terminal-specific bandwidth according to a change of a bandwidth requirement of the terminal; determines the size of the terminal resource allocation information according to the virtual bandwidth)].

As per claim 4, Feng discloses the method according to claim 1, 
wherein a size of the virtual bandwidth is predefined; and there is a correspondence between a carrier frequency and a bandwidth, and the base station determines, based on the correspondence, that a bandwidth corresponding to a used carrier frequency is the size of the virtual bandwidth [paragraphs 0056, 0076, wherein a size of the virtual bandwidth is predefined; and there is a correspondence between a carrier frequency and a bandwidth, and the base station determines, based on the correspondence, that a bandwidth corresponding to a used carrier frequency is the size of the virtual bandwidth (specific bandwidth, the base station may allocate resources to the terminal, according to the bandwidth required by current actual traffic of the terminal)].

As per claim 5, Feng discloses the method according to claim 2, wherein the relative position comprises: 
a first offset value between the reference frequency domain position and a lowest frequency domain position of the virtual bandwidth; or a second offset value between the reference frequency domain position and a highest frequency domain position of the virtual bandwidth; or a third offset value between the reference frequency domain position and a specified frequency domain position of the virtual bandwidth [paragraphs 0050, 0053, 0055, 0056, 0065, 0103, a first offset value between the reference frequency domain position and a lowest frequency domain position of the virtual bandwidth; or a second offset value between the reference frequency domain position and a highest frequency domain position of the virtual bandwidth; or a third offset value between the reference frequency domain position and a specified frequency domain position of the virtual bandwidth (base station adding an information element; the maximum value is the system bandwidth of the base station)].

As per claim 6, Feng discloses the method according to claim 5, wherein the method further comprises: 
sending, by the base station, resource indication information [fig. 3, paragraphs 0080, 0081, 0084, 0085, sending, by the base station, resource indication information (send the terminal resource allocation information to the terminal; terminal may calculate the size of the resource allocation information according to the size of the specific bandwidth)], wherein the resource indication information is used to indicate a first fig. 6, 7, paragraphs 0078, 0079, 0094, 0109, sending, by the base station, resource indication information, wherein the resource indication information is used to indicate a first frequency domain position of a sub- bandwidth occupied by the terminal in the virtual bandwidth; or the resource indication information is used to indicate a second frequency domain position of a sub-bandwidth group occupied by the terminal in the virtual bandwidth, the sub-bandwidth group comprises n sub-bandwidths, n>2, and n is a positive integer (base station allocates multiple discontinuous specific bandwidth to the terminal … determine, according to the position of the specific bandwidth, that the first RBG is in the first specific bandwidth, and that the second RBG and the third RBG are in the 2nd specific bandwidth)].

As per claim 7, Feng discloses the method according to claim 2, 
wherein the reference frequency domain position is a synchronization signal block frequency domain position, or a public bandwidth frequency domain position, or a direct current carrier frequency domain position [fig. 4-6, paragraphs 0051, 0074, 0079, wherein the reference frequency domain position is a synchronization signal block frequency domain position, or a public bandwidth frequency domain position, or a direct current carrier frequency domain position (base station may determine the position of the specific bandwidth according to the total radio resource allocation)].

As per claim 8, Feng discloses a bandwidth indication method [fig. 1, 3, paragraphs 0005, 0008, 0076, a bandwidth indication method (a resource allocation method and apparatus, allocating resources to the terminal within the specific bandwidth)], comprising: 
receiving, by a terminal, position information of a virtual bandwidth [fig. 3 (step 301), fig. 6, paragraph 0049, 0079, 0094, receiving, by a terminal, position information of a virtual bandwidth (base station allocates specific bandwidth (virtual bandwidth) to a terminal)], wherein the virtual bandwidth is a part of a carrier bandwidth, a bandwidth allocated by a base station to the terminal falls within the virtual bandwidth, and the position information is used to indicate a position of the virtual bandwidth [fig. 1-3, paragraphs 0049, 0051, 0067, 0074-0076, 0095, receiving, by a terminal, position information of a virtual bandwidth, wherein the virtual bandwidth is a part of a carrier bandwidth, a bandwidth allocated by a base station to the terminal falls within the virtual bandwidth, and the position information is used to indicate a position of the virtual bandwidth (base station allocates specific bandwidth to a terminal; bandwidth is allocated to the terminal on multiple component carriers; time-frequency resources allocated to the terminal within the specific bandwidth)]; and 
determining, by the terminal, the position of the virtual bandwidth based on the position information [fig. 3, 7, paragraphs 0047, 0052, 0057, 0065, 0071, 0094, determining, by the terminal, the position of the virtual bandwidth based on the position information (the terminal receives the configuration information which is about the size and position of the specific bandwidth and sent by the base station; specific bandwidth allocation information to indicate the position of the specific bandwidth)].

As per claim 9, Feng discloses the method according to claim 8, 
wherein the position information comprises a relative position of the virtual bandwidth relative to a reference frequency domain position [fig. 6, paragraphs 0051, 0076, 0078, 0094, wherein the position information comprises a relative position of the virtual bandwidth relative to a reference frequency domain position (a frequency resource required by the terminal)].

As per claim 10, Feng discloses the method according to claim 8, wherein the method further comprises: 
receiving, by the terminal, a first message, wherein the first message comprises a bandwidth set, and the bandwidth set comprises at least one bandwidth, or the bandwidth set is predefined [fig. 3 (step 302), paragraphs 0052, 0064, 0065, 0094, 0127, receiving, by the terminal, a first message, wherein the first message comprises a bandwidth set, and the bandwidth set comprises at least one bandwidth, or the bandwidth set is predefined (base station may set specific bandwidth for the uplink and the downlink of the terminal)]; and 
receiving, by the terminal, a second message, wherein the second message is used to indicate that one bandwidth in the bandwidth set is a size of the virtual bandwidth [fig. 3 (step 305), paragraphs 0079, 0080, 0081, 0094, receiving, by the terminal, a second message, wherein the second message is used to indicate that one bandwidth in the bandwidth set is a size of the virtual bandwidth (base station may update the size of the terminal-specific bandwidth according to a change of a bandwidth requirement of the terminal; determines the size of the terminal resource allocation information according to the virtual bandwidth)].

As per claim 11, Feng discloses the method according to claim 8, 
wherein a size of the virtual bandwidth is predefined; and there is a correspondence between a carrier frequency and a bandwidth, and the terminal determines, based on the correspondence, that a bandwidth corresponding to a used carrier frequency is the size of the virtual bandwidth [paragraphs 0056, 0076, wherein a size of the virtual bandwidth is predefined; and there is a correspondence between a carrier frequency and a bandwidth, and the base station determines, based on the correspondence, that a bandwidth corresponding to a used carrier frequency is the size of the virtual bandwidth (specific bandwidth, the base station may allocate resources to the terminal, according to the bandwidth required by current actual traffic of the terminal)].

As per claim 12, Feng discloses the method according to claim 9, wherein the relative position comprises: 
a first offset value between the reference frequency domain position and a lowest frequency domain position of the virtual bandwidth; or a second offset value between the reference frequency domain position and a highest frequency domain position of the virtual bandwidth; or a third offset value between the reference frequency domain position and a specified frequency domain position of the virtual bandwidth [paragraphs 0050, 0053, 0055, 0056, 0065, 0103, a first offset value between the reference frequency domain position and a lowest frequency domain position of the virtual bandwidth; or a second offset value between the reference frequency domain position and a highest frequency domain position of the virtual bandwidth; or a third offset value between the reference frequency domain position and a specified frequency domain position of the virtual bandwidth (base station adding an information element; the maximum value is the system bandwidth of the base station)].

As per claim 13, Feng discloses the method according to claim 12, wherein the method further comprises: 
receiving, by the terminal, resource indication information; and determining, by the terminal according to the resource indication information [fig. 3, paragraphs 0080, 0081, 0084, 0085, receiving, by the terminal, resource indication information; and determining, by the terminal according to the resource indication information (send the terminal resource allocation information to the terminal; terminal may calculate the size of the resource allocation information according to the size of the specific bandwidth)], a first frequency domain position of a sub-bandwidth occupied by the terminal in the virtual bandwidth, or determining, by the terminal according to the resource indication information, a second frequency domain position of a sub-bandwidth group occupied by the terminal in the virtual bandwidth, wherein the sub-bandwidth group comprises n sub-bandwidths, n>2, and n is a positive integer [fig. 6, 7, paragraphs 0078, 0079, 0094, 0109, sending, by the base station, resource indication information, wherein the resource indication information is used to indicate a first frequency domain position of a sub- bandwidth occupied by the terminal in the virtual bandwidth; or the resource indication information is used to indicate a second frequency domain position of a sub-bandwidth group occupied by the terminal in the virtual bandwidth, the sub-bandwidth group comprises n sub-bandwidths, n>2, and n is a positive integer (base station allocates multiple discontinuous specific bandwidth to the terminal … determine, according to the position of the specific bandwidth, that the first RBG is in the first specific bandwidth, and that the second RBG and the third RBG are in the 2nd specific bandwidth)].

As per claim 14, Feng discloses a bandwidth indication apparatus [fig. 11, 12, a bandwidth indication apparatus (terminal 62)], comprising: 
a receiving unit [fig. 11, paragraphs 0112, 0113, 0116, a receiving unit (receiving module 512)], configured to receive position information of a virtual bandwidth [fig. 3 (step 301), fig. 6, paragraph 0049, 0079, 0094, receive position information of a virtual bandwidth (base station allocates specific bandwidth (virtual bandwidth) to a terminal)], wherein the virtual bandwidth is a part of a carrier bandwidth, a bandwidth allocated by a base station to the apparatus falls within the virtual bandwidth, and the position information is used to indicate a position of the virtual bandwidth [fig. 1-3, paragraphs 0049, 0051, 0067, 0074-0076, 0095, receive position information of a virtual bandwidth, wherein the virtual bandwidth is a part of a carrier bandwidth, a bandwidth allocated by a base station to the terminal falls within the virtual bandwidth, and the position information is used to indicate a position of the virtual bandwidth (base station allocates specific bandwidth to a terminal; bandwidth is allocated to the terminal on multiple component carriers; time-frequency resources allocated to the terminal within the specific bandwidth)]; and 
a processing unit [fig. 11, paragraphs 0111-0113, 0116, a processing unit (obtaining unit 52)], configured to determine the position of the virtual bandwidth based on the position information received by the receiving unit [fig. 3, 7, paragraphs 0047, 0052, 0057, 0065, 0071, 0094, a processing unit, configured to determine the position of the virtual bandwidth based on the position information received by the receiving unit (the terminal receives the configuration information which is about the size and position of the specific bandwidth and sent by the base station; specific bandwidth allocation information to indicate the position of the specific bandwidth)].

As per claim 15, Feng discloses the apparatus according to claim 14, 
wherein the position information comprises a relative position of the virtual bandwidth relative to a reference frequency domain position [fig. 6, paragraphs 0051, 0076, 0078, 0094, wherein the position information comprises a relative position of the virtual bandwidth relative to a reference frequency domain position (a frequency resource required by the terminal)].

As per claim 16, Feng discloses the apparatus according to claim 14, wherein the receiving unit is further configured to: 
receive a first message, wherein the first message comprises a bandwidth set, and the bandwidth set comprises at least one bandwidth, or the bandwidth set is predefined [fig. 3 (step 302), paragraphs 0052, 0064, 0065, 0094, 0127, receive a first message, wherein the first message comprises a bandwidth set, and the bandwidth set comprises at least one bandwidth, or the bandwidth set is predefined (base station may set specific bandwidth for the uplink and the downlink of the terminal)]; and 
receive a second message, wherein the second message is used to indicate that one bandwidth in the bandwidth set is a size of the virtual bandwidth [fig. 3 (step 305), paragraphs 0079, 0080, 0081, 0094, receive a second message, wherein the second message is used to indicate that one bandwidth in the bandwidth set is a size of the virtual bandwidth (base station may update the size of the terminal-specific bandwidth according to a change of a bandwidth requirement of the terminal; determines the size of the terminal resource allocation information according to the virtual bandwidth)].

As per claim 17, Feng discloses the apparatus according to claim 14, 
wherein a size of the virtual bandwidth is predefined; and there is a correspondence between a carrier frequency and a bandwidth, and a terminal determines, based on the correspondence, that a bandwidth corresponding to a used carrier frequency is the size of the virtual bandwidth [paragraphs 0056, 0076, wherein a size of the virtual bandwidth is predefined; and there is a correspondence between a carrier frequency and a bandwidth, and the base station determines, based on the correspondence, that a bandwidth corresponding to a used carrier frequency is the size of the virtual bandwidth (specific bandwidth, the base station may allocate resources to the terminal, according to the bandwidth required by current actual traffic of the terminal)].

As per claim 18, Feng discloses the apparatus according to claim 15, wherein the relative position comprises: 
a first offset value between the reference frequency domain position and a lowest frequency domain position of the virtual bandwidth; or a second offset value between the reference frequency domain position and a highest frequency domain position of the virtual bandwidth; or a third offset value between the reference frequency domain position and a specified frequency domain position of the virtual bandwidth [paragraphs 0050, 0053, 0055, 0056, 0065, 0103, a first offset value between the reference frequency domain position and a lowest frequency domain position of the virtual bandwidth; or a second offset value between the reference frequency domain position and a highest frequency domain position of the virtual bandwidth; or a third offset value between the reference frequency domain position and a specified frequency domain position of the virtual bandwidth (base station adding an information element; the maximum value is the system bandwidth of the base station)].

As per claim 19, Feng discloses the apparatus according to claim 15, wherein the receiving unit is further configured to: 
receive resource indication information, and the processing unit is further configured to: determine, according to the resource indication information [fig. 3, paragraphs 0080, 0081, 0084, 0085, receive resource indication information, and the processing unit is further configured to: determine, according to the resource indication information (send the terminal resource allocation information to the terminal; terminal may calculate the size of the resource allocation information according to the size of the specific bandwidth)], a first frequency domain position of a sub-bandwidth occupied by a terminal in the virtual bandwidth; or determine, according to the resource indication information, a second frequency domain position of a sub-bandwidth group occupied by the terminal in the virtual bandwidth, wherein the sub-bandwidth group comprises n sub-bandwidths, n>2, and n is a positive integer [fig. 6, 7, paragraphs 0078, 0079, 0094, 0109, a first frequency domain position of a sub- bandwidth occupied by the terminal in the virtual bandwidth; or the resource indication information is used to indicate a second frequency domain position of a sub-bandwidth group occupied by the terminal in the virtual bandwidth, the sub-bandwidth group comprises n sub-bandwidths, n>2, and n is a positive integer (base station allocates multiple discontinuous specific bandwidth to the terminal … determine, according to the position of the specific bandwidth, that the first RBG is in the first specific bandwidth, and that the second RBG and the third RBG are in the 2nd specific bandwidth)].

As per claim 20, Feng discloses the apparatus according to any one of claims 23 to 28, 
wherein the reference frequency domain position is a synchronization signal block frequency domain position, or a public bandwidth frequency domain position, or a direct current carrier frequency domain position [fig. 4-6, paragraphs 0051, 0074, 0079, wherein the reference frequency domain position is a synchronization signal block frequency domain position, or a public bandwidth frequency domain position, or a direct current carrier frequency domain position (base station may determine the position of the specific bandwidth according to the total radio resource allocation)].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wakabayashi et al., (hereinafter Wakabayashi), U.S. Publication No. 2015/0341911, discloses specific bandwidth that is grouped “N”, wherein group can vary between two and four symbols [paragraph 0073, 0078, 0086, 0089, 0143].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 




/JACKIE ZUNIGA ABAD/           Primary Examiner, Art Unit 2469